Citation Nr: 0739260	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-37 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in 
October 2005, and a substantive appeal was received in 
November 2005.  The veteran appeared at an August 2007 Board 
videoconference hearing.   A transcript is of record.    

Further, the record was held open for 60 days to allow the 
veteran to submit additional evidence.  Additional evidence 
was received in October 2007 with a waiver of preliminary RO 
review received in December 2007.
  
Although the veteran's notice of disagreement included an 
issue of entitlement to service connection for hypertension, 
his substantive appeal received in November 2005 expressly 
limited his appeal to the issue set forth on the first page 
of this decision. 


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disability, 
otherwise related to such service.




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  Although an October 2004 VCAA 
letter was returned as undeliverable, the RO sent a November 
2004 VCAA letter to the correct address.  The November 2004 
VCAA letter effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the November 2004 VCAA letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the November 2004 letter was sent to the appellant 
prior to the August 2005 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided with a March 2006 notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim and the effective date of the disability.  A 
supplemental statement of the case was issued in January 
2007.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. 
Cir. 2006) (timing problem cured by new VCAA notification 
followed by readjudication of appellant's claim).

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, and VA, have been obtained.  Although 
the veteran was not provided a VA examination, as will be 
explained below, the evidence of record does not contain 
competent evidence that the veteran had acquired psychiatric 
disorder in service, or that the claimed disability may be 
associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim.  In 
addition, the veteran was provided an opportunity to set 
forth his contentions during the August 2007 Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  Further, as noted above, the veteran's 
record was held open for an additional 60 days to allow for 
the submission of additional evidence, which was received in 
October 2007 with waiver of preliminary RO review received in 
December 2007.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Overall, service medical records are silent for complaints, 
treatments, and diagnoses of an acquired psychiatric 
disorder.  The Board notes that a February 1976 medical board 
report reveals that the veteran was diagnosed with drug 
induced psychosis in January 1976, and that he was diagnosed 
and discharged from service due to chronic, moderately severe 
passive dependent personality that existed prior to entering 
service.  Various VA medical records from September 2004 to 
August 2007 show a diagnosis of personality disorder.  The 
Board notes, however, that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  

VA medical records from April 2004 reveal that the veteran 
had a history of post traumatic stress disorder (PTSD); 
however, VA medical records later that month reveal that his 
PTSD was related to his childhood abuse issues.  
Additionally, VA medical records from September 2004 show 
that a diagnosis of PTSD had been ruled out.  

Moreover, VA medical records also reveal that the veteran was 
first diagnosed with major depressive disorder in September 
2004 and for anxiety in August 2005, over 28 years after 
service.  This lengthy period without clinical documentation 
of an acquired psychiatric disorder after service suggests 
that there has not been a continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
the Board's denial of service connection where veteran failed 
to account for lengthy time period between service and 
initial symptoms of disability). 

Additionally, when asked at the August 2007 Board 
videoconference hearing whether any doctor has told him that 
his psychiatric disorder is related to his military service, 
the veteran indicated that no one had told him such.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to indicate that the veteran's 
acquired psychiatric disorder, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.

The Board acknowledges the veteran's assertions that the 
currently diagnosed acquired psychiatric disorder is related 
to service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.





ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


